Title: From John Adams to Charles Francis Adams, 12 January 1820
From: Adams, John
To: Adams, Charles Francis



My dear Grand-Son—
Montezillo January 12th. 1820

I am much pleased with your frankness in relating the manners and customs of your School—talking playing and whistling are amusements not fit to be indulged or tolerated in the scene of Education for Youth—and you bear an honorable testimony in favour of your excellent School in Boston—I hope your Parents will bring you with them next Summer—and place you again at Mr Goulds most excellent Academy—not only for the sake of your accommodation and instruction—but that I may have the pleasure of seeing you from Monday to Saturday to Monday as heretofore—Your Cousins Abigail—Elizabeth and Thomas—are deeply engaged in the Study of French, under their Father who is a very Capable Preceptor—Nevertheless your presence with them once a week would be a very powerful excitement and assistance in the reading writing and speaking that most useful and beautiful Language—
Your friends are all very well here—Miss Welsh is with us for a few days—and is as active inquisitive and Sagacious as ever—Winter is setting in upon us with great Solemnity—we have had three or four little flights of Snow which soon disappeard—but now the second snow Storm is blowing with considerable violence—the banks are numerous and deep—the roads are so obstructed as to render travelling very difficult on wheels and runners—and even on horse back—or on foot—
Mr Everet has commenced a very splendid career in the Literary and Theological roads—we hear little else but of his Sermons and writings—and Dr Bentleys Will—Mr Ticknor of whom great things are expected—has not yet opened upon the World in so much splendour—a foundation is laying in Harvard College I hope for a structure of Literature and science which may take away the reproach of our Country—the advantages you young gentlemen have who are just peeping into the world are enough to excite the envy of a Man of most a hundred years of Age—indeed I wonder how the Men of former generations have crept along so well as they have—Let not these precious means and opportunities be lost for want of emulation energy and activity—The responsibility of the Youth of the present day is very great to themselves, their families, their Country, their Species, and their Maker—Take heed to thyself—so wishes / and enjoins your affectionate Grand-Father
J Adams